DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims e.g. 16-20 are considered to be patent-eligible under 35 U.S.C. 101 because the Applicant's originally filed specification makes it clear that the “computer readable storage medium” as used herein is expressly defined to “not be construed as being transitory signals per se …” (see Applicant’s originally filed specification in paragraph [0057]).

Terminal Disclaimer
The terminal disclaimer filed on 11/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US 10,699,414 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Robert Piston (Reg. No. 72,612) on October 27, 2021.
	The application has been amended as follows:
	For paragraph [0020] on page 4 of Applicant’s originally filed disclosure dated 6/03/2020:
	1.  Please replace -- 210 -- at line 2 with “201”.

	For paragraph [0045] on page 11 of Applicant’s originally filed disclosure dated 6/03/2020:
	1.  Please replace -- a method -- at line 1 with “a method 700”.

For claims 1, 5-6, 9, 13-14, and 16 on pages 20-22 of Applicant’s originally filed disclosure dated 6/03/2020, please amend the claims as shown in the attached pages below: 
Claim 1. (Currently Amended) A method comprising: 
receiving a time sequence of images; 
receiving a sequence of label maps, corresponding to the time sequence of images, the label maps labeling a region of interest and one or more auxiliary regions in the time sequence of images; 
generating a composite segmentation from the label maps;
 composite segmentation, the reference mask corresponding to the region of interest; 
generating an auxiliary mask based on the composite segmentation, the auxiliary mask comprising the one or more auxiliary regions and excluding the region of interest; 
generating a final segmentation corresponding to the region of interest for each of the sequence of images by applying a deformable model to the reference mask, the deformable model penalizing an evolving curve when it enters the auxiliary mask.

Claim 5. (Currently Amended) The method of claim 1, wherein the region of interest corresponds to a left ventricle.

Claim 6. (Currently Amended)  The method of claim 1, wherein the region of interest corresponds to an aorta, inter-ventricular septum, mitral valve, left atrium, inter-atrial septum, right atrium, tricuspid valve, or right ventricle.

Claim 9. (Currently Amended) A system comprising: 
a datastore comprising a time sequence of images; 
a computing node comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of the computing node to cause the processor to perform a method comprising: 
receiving the time sequence of images from the datastore; 
, the label maps labeling a region of interest and one or more auxiliary regions in the time sequence of images; 
generating a composite segmentation from the label maps;
generating a reference mask based on the composite segmentation, the reference mask corresponding to the region of interest; 
generating an auxiliary mask based on the composite segmentation, the auxiliary mask comprising the one or more auxiliary regions and excluding the region of interest;
generating a final segmentation corresponding to the region of interest for each of the sequence of images by applying a deformable model to the reference mask, the deformable model penalizing an evolving curve when it enters the auxiliary mask.

Claim 13. (Currently Amended) The system of claim 11, wherein the region of interest corresponds to a left ventricle.

Claim 14. (Currently Amended)  The system of claim 11, wherein the region of interest corresponds to an aorta, inter-ventricular septum, mitral valve, left atrium, inter-atrial septum, right atrium, tricuspid valve, or right ventricle.


receiving a time sequence of images; 
receiving a sequence of label maps, corresponding to the time sequence of images, the label maps labeling a region of interest and one or more auxiliary regions in the time sequence of images; 
generating a composite segmentation from the label maps;
generating a reference mask based on the composite segmentation, the reference mask corresponding to the region of interest; 
generating an auxiliary mask based on the composite segmentation, the auxiliary mask comprising the one or more auxiliary regions and excluding the region of interest; 
generating a final segmentation corresponding to the region of interest for each of the sequence of images by applying a deformable model to the reference mask, the deformable model penalizing an evolving curve when it enters the auxiliary mask.






REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Independent claim 1 respectively recites the limitations of: generating a reference mask based on the composite segmentation, the reference mask corresponding to the region of interest; generating an auxiliary mask based on the composite segmentation, the auxiliary mask comprising the one or more auxiliary regions and excluding the region of interest; generating a final segmentation corresponding to the region of interest for each of the sequence of images by applying a deformable model to the reference mask, the deformable model penalizing an evolving curve when it enters the auxiliary mask.
Similarly, independent claims 9 and 16 respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Kohlberger et al (US 2012/0230572 A1, provided by Applicant’s Information Disclosure Statement - IDS) discloses the level set which is a deformable model is optimized by refining the organ boundaries to minimize an energy function using a gradient descent algorithm and the multi-organ segmentation results are then output.  However, Kohlberger does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al ‘774 discloses various energy minimization functions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 1, 2021